Name: Decision NoÃ 555/2014/EU of the European Parliament and of the Council of 15Ã May 2014 on the participation of the Union in a European Metrology Programme for Innovation and Research (EMPIR) jointly undertaken by several Member States Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  research and intellectual property;  European construction;  EU finance
 Date Published: 2014-06-07

 7.6.2014 EN Official Journal of the European Union L 169/27 DECISION No 555/2014/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 May 2014 on the participation of the Union in a European Metrology Programme for Innovation and Research (EMPIR) jointly undertaken by several Member States (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 185, and the second paragraph of Article 188, thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) In its Communication of 3 March 2010 entitled Europe 2020 A strategy for smart, sustainable and inclusive growth  ("the Europe 2020 strategy"), the Commission emphasised the need to develop favourable conditions for investment in knowledge and innovation so as to achieve smart, sustainable and inclusive growth in the Union. Both the European Parliament and the Council have endorsed that strategy. (2) Regulation (EU) No 1291/2013 of the European Parliament and of the Council (3) established Horizon 2020  The Framework Programme for Research and Innovation (2014-2020) ("Horizon 2020"). Horizon 2020 aims at achieving a greater impact on research and innovation by contributing to the strengthening of public-public partnerships, including through Union participation in programmes undertaken by several Member States in accordance with Article 185 of the Treaty on the Functioning of the European Union. (3) Public-public partnerships should aim to develop closer synergies, increase coordination and avoid unnecessary duplication with Union, international, national and regional research programmes, and should fully respect the Horizon 2020 general principles, in particular those relating to openness and transparency. Moreover, open access to scientific publications should be ensured. (4) By Decision No 912/2009/EC of the European Parliament and of the Council (4), the Community decided to make a financial contribution to the European Metrology Research Programme (the "EMRP") matching that of the Participating States but not exceeding EUR 200 000 000, for the duration of the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007-2013) established by Decision No 1982/2006/EC of the European Parliament and of the Council (5). (5) In April 2012, the Commission communicated to the European Parliament and to the Council a report on Interim Evaluation of the European Metrology Research Programme  EMRP. That interim evaluation had been carried out by an expert panel three years after the beginning of the programme. The overall opinion of the expert panel was that EMRP is a well-managed joint European research programme that has already achieved a relatively high level of scientific, management and financial integration. However, the expert panel noted its limited industrial exploitation, limited opening to excellent science outside the metrology institutes and insufficient capacity building. The expert panel was also of the opinion that a more inclusive European metrology research area could be built by implementing the EMRP. (6) Pursuant to Council Decision 2013/743/EU (6) further support may be provided to EMRP. (7) The European Metrology Programme for Innovation and Research ("EMPIR"), aligned with the Europe 2020 strategy and its flagship initiatives, in particular Innovation Union, A Digital Agenda for Europe, Resource-efficient Europe and An Industrial Policy for the Globalisation Era, will be a more ambitious and inclusive programme, implemented over a period of ten years (2014-2024) by 28 Participating States. As part of the improvement of the previous programme, EMPIR will include activities on innovation and industrial exploitation, on research for norms, standardisation and regulatory purposes and on capacity building. (8) The Participating States intend to contribute to implementing EMPIR during the period covered by it, namely 2014-2024. In order to take into account the duration of Horizon 2020, calls for proposals under EMPIR should be launched at the latest by 31 December 2020. In duly justified cases, calls for proposals may be launched by 31 December 2021. (9) EMPIR's activities should be in line with the objectives and research and innovation priorities of Horizon 2020 and with the general principles and conditions laid down in Article 26 of Regulation (EU) No 1291/2013. (10) A ceiling should be established for the Unions financial participation in EMPIR for the duration of Horizon 2020. Within the limits of that ceiling, the Union contribution should be equal to the contribution of the States participating in EMPIR, in order to achieve a high leverage effect and ensure a stronger integration of Participating States' programmes. (11) In line with the objectives of Regulation (EU) No 1291/2013, any Member State and any country associated to Horizon 2020 should be entitled to participate in EMPIR. (12) The Unions financial contribution should be subject to formal commitments from the Participating States to contribute to the implementation of EMPIR and to the fulfilment of those commitments. Participating States contributions to EMPIR should include a contribution to administrative costs, subject to a ceiling of 5 % of the budget of EMPIR. Participating States should commit to increase, if necessary, their contribution to EMPIR by a reserve funding capability of 50 % of their commitment to ensure that they are able to fund their national entities, National Metrology Institutes ("NMIs") and Designated Institutes ("DIs"), participating in the selected projects. (13) The joint implementation of EMPIR requires an implementation structure. The Participating States have agreed upon the implementation structure for EMRP, and in 2007 set up EURAMET e.V. ("EURAMET"), the European Regional Metrology Organisation and a non-profit association under German law. EURAMET also has tasks and obligations related to the wider European and global harmonisation of metrology. Membership of EURAMET is open to all European NMIs, as members, and to DIs, as associates. Membership of EURAMET is not conditional upon the existence of national metrology research programmes. Given that, according to the Report on Interim Evaluation of EMRP, the governance structure of EURAMET has proved to be efficient and of high quality for the implementation of the EMRP, EURAMET should also be used for the implementation of EMPIR. EURAMET should, therefore, be the recipient of the Unions financial contribution. (14) In order to achieve the objectives of EMPIR, EURAMET should provide financial support mainly in the form of grants to participants in actions selected at the level of EURAMET. Those actions should be selected following calls for proposals under the responsibility of EURAMET. The ranking list should be binding as regards the selection of proposals and the allocation of funding from the Unions financial contribution and from the contributions from Participating States for EMPIR projects. (15) The Unions financial contribution should be managed in accordance with the principle of sound financial management and with the relevant rules on indirect management laid down in Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (7) and Commission Delegated Regulation (EU) No 1268/2012 (8). (16) In order to protect the Union's financial interests, the Commission should have the right to reduce, suspend or terminate the Unions financial contribution if EMPIR is implemented inadequately, partially or late, or if the Participating States do not contribute, or contribute partially or late, to the financing of EMPIR. Those rights should be provided for in the delegation agreement to be concluded between the Union and EURAMET. (17) For the purpose of simplification, administrative burdens should be reduced for all parties. Double audits and disproportionate documentation and reporting should be avoided. When audits are conducted, the specificities of the national programmes should be taken into account, as appropriate. (18) Audits of recipients of Union funds provided in accordance with this Decision should ensure a reduction in the administrative burden, in accordance with Regulation (EU) No 1291/2013. (19) Participation in indirect actions funded by EMPIR is subject to Regulation (EU) No 1290/2013 of the European Parliament and of the Council (9). However, due to specific operating needs of EMPIR, it is necessary to provide for derogations from that Regulation in accordance with Article 1(3) of that Regulation. (20) The contribution from Participating States mainly represents institutional funding of the NMIs and DIs participating in the selected projects. The contribution from Participating States should also include a cash contribution to the administrative costs of EMPIR. A proportion of the Unions contribution should be allocated to entities other than NMIs and DIs participating in the selected projects. The calculation of the Unions financial contribution for NMIs and DIs participating in EMPIR projects should ensure that the Unions contribution to EMPIR does not exceed the contribution of the Participating States. Considering that the institutional funding of the NMIs and DIs by Participating States corresponds to the overheads allocated to the EMPIR projects not reimbursed by the Unions contribution, the flat rate for the financing of the eligible indirect costs of the NMIs and DIs should be adapted, compared to the flat rate laid down in Regulation (EU) No 1290/2013. The flat rate for the financing of the eligible indirect costs of the NMIs and DIs should be determined on the basis of the full indirect costs declared as eligible by NMIs and DIs participating in EMRP projects, which are stable and constitute a reliable approximation of the indirect costs to be incurred by NMIs and DIs participating in EMPIR projects. Since those indirect costs amount to 140 % of the total direct eligible costs of the NMIs and DIs, excluding direct eligible costs for subcontracting and in-kind contributions free of charge not used on the premises of the beneficiaries, the flat rate for the financing of indirect costs of the NMIs and DIs should be lowered from 25 %, as laid down in Regulation (EU) No 1290/2013, to 5 %. It is therefore appropriate to provide for a derogation from Article 29 of that Regulation for the NMIs and DIs. Other entities participating in EMPIR projects should be funded in accordance with that Regulation. (21) Calls for proposals by EMPIR should also be published on the single portal for participants as well as through other Horizon 2020 electronic means of dissemination managed by the Commission. (22) The appropriateness of the funding model with regard to the matching principle between Union and non-Union funds should be re-assessed at the time of the interim evaluation of EMPIR. (23) The Unions financial interests should be protected by means of proportionate measures throughout the expenditure cycle, including the prevention, detection and investigation of irregularities, the recovery of funds lost, wrongly paid or incorrectly used and, where appropriate, administrative and financial penalties in accordance with Regulation (EU, Euratom) No 966/2012. (24) The Commission should conduct an interim evaluation assessing in particular the quality and efficiency of EMPIR, the progress made towards the objectives set and a final evaluation, and should prepare a report on those evaluations. (25) Upon request from the Commission, EURAMET and the Participating States should submit any information the Commission needs to include in the reports on the evaluation of EMPIR. (26) The objective of this Decision is the Union's participation in EMPIR, namely to support the provision of appropriate, integrated and fit-for-purpose metrology solutions and the creation of an integrated European Metrology Research system with critical mass and active engagement at regional, national, European and international level that cannot be sufficiently achieved by the Member States alone. The scale and complexity of metrology requirements calls for investments that go beyond the core research budgets of the NMIs and their DIs. The excellence required for research and the development of cutting-edge metrology solutions is spread across national borders and hence cannot be brought together at national level only. Since the objective can therefore be better achieved at Union level by integrating national efforts into a consistent European approach, by bringing together compartmentalised national research programmes, by helping design common research and funding strategies across national borders, and by achieving the critical mass of actors and investments required, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve that objective, HAVE ADOPTED THIS DECISION: Article 1 Participation in the European Metrology Programme for Innovation and Research 1. The Union shall participate in the European Metrology Programme for Innovation and Research ("EMPIR") jointly undertaken by Austria, Belgium, Bosnia and Herzegovina, Bulgaria, Croatia, the Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Norway, Spain, the Netherlands, Poland, Portugal, Romania, Serbia, Slovenia, Slovakia, Sweden, Switzerland, Turkey and the United Kingdom (the "Participating States"), in accordance with the conditions laid down in this Decision. 2. Any Member State other than those listed in paragraph 1 and any other country associated to Horizon 2020 may participate in EMPIR, provided it fulfils the condition laid down in point (c) of Article 3(1) of this Decision. If it fulfils the condition laid down in point (c) of Article 3(1), it shall be regarded as a Participating State for the purposes of this Decision. Article 2 Unions financial contribution 1. The Unions financial contribution, including EFTA appropriations, to EMPIR shall be up to EUR 300 000 000. The Union's financial contribution shall be paid from appropriations in the general budget of the Union allocated to the relevant parts of the Specific Programme, implementing Horizon 2020, established by Decision 2013/743/EU, in accordance with point (c)(vi) of Article 58(1) and Articles 60 and 61 of Regulation (EU, Euratom) No 966/2012, and in particular from Part II Industrial leadership  and Part III Societal challenges . 2. Without exceeding the amount laid down in paragraph 1, the Unions financial contribution shall be equal to the contributions of the Participating States to EMPIR, excluding the contributions of the Participating States to administrative costs exceeding 5 % of the EMPIR budget. 3. The Union's financial contribution shall not be used to cover the administrative costs of EMPIR. Article 3 Conditions for the Unions financial contribution 1. The Unions financial contribution shall be conditional upon the following: (a) the demonstration by the Participating States that EMPIR is set up in accordance with Annexes I and II; (b) the designation by the Participating States, or NMIs designated by Participating States, of EURAMET e.V. ("EURAMET") as the structure responsible for implementing EMPIR and for receiving, allocating and monitoring the Unions financial contribution; (c) the commitment by each Participating State to contribute to the financing of EMPIR and to establish a reserve funding capability of 50 % of the amount of the commitment; (d) the demonstration by EURAMET of its capacity to implement EMPIR, including receiving, allocating and monitoring the Unions financial contribution in the framework of indirect management of the Union budget in accordance with Articles 58, 60 and 61 of Regulation (EU, Euratom) No 966/2012; and (e) the establishment of a governance model for EMPIR in accordance with Annex III. 2. During the implementation of EMPIR, the Union's financial contribution shall also be conditional upon the following: (a) the implementation by EURAMET of EMPIR's objectives set out in Annex I and activities set out in Annex II, in accordance with the rules for participation and dissemination referred to in Article 5; (b) the maintenance of an appropriate and efficient governance model in accordance with Annex III; (c) the compliance by EURAMET with the reporting requirements set out in Article 60(5) of Regulation (EU, Euratom) No 966/2012; and (d) the fulfilment of the commitments referred to in point (c) of paragraph 1 of this Article. Article 4 Contributions from Participating States Contributions from the Participating States shall consist of the following: (a) contributions through institutional funding of the NMIs and the DIs participating in EMPIR projects; (b) financial contributions to the administrative costs of EMPIR. Article 5 Rules for participation and dissemination 1. For the purposes of Regulation (EU) No 1290/2013, EURAMET shall be considered to be a funding body and shall provide financial support to indirect actions in accordance with Annex II to this Decision. 2. By way of derogation from Article 29(1) of Regulation (EU) No 1290/2013, indirect eligible costs of NMIs and DIs participating in projects funded by EMPIR shall be determined by applying a flat rate of 5 % of their total direct eligible costs, excluding direct eligible costs for subcontracting and the costs of resources made available by third parties which are not used on the premises of the beneficiary, as well as financial support to third parties. 3. The interim evaluation of EMPIR referred to in Article 12 shall include an assessment of the full indirect costs of the NMIs and the DIs participating in EMPIR projects and of the corresponding institutional funding. 4. On the basis of this assessment and for the purpose of Article 2(2), EURAMET may adapt the flat rate set out in paragraph 2 of this Article. 5. If insufficient, EURAMET may, by way of derogation from Article 28(3) of Regulation (EU) No 1290/2013, apply a lower reimbursement rate to the eligible costs of the NMIs and the DIs participating in projects funded by EMPIR. Article 6 Implementation of EMPIR 1. EMPIR shall be implemented on the basis of annual work plans. 2. EURAMET shall provide financial support mainly in the form of grants to participants following calls for proposals. Before identifying the topics of each call for proposals, EURAMET shall invite interested individuals or organisations from the metrology research community and users to suggest potential research topics. Article 7 Agreements between the Union and EURAMET 1. Subject to a positive ex-ante assessment of EURAMET in accordance with Article 61(1) of Regulation (EU, Euratom) No 966/2012, the Commission, on behalf of the Union, shall conclude a delegation agreement and annual transfer of funds agreements with EURAMET. 2. The delegation agreement referred to in paragraph 1 shall be concluded in accordance with Article 58(3) and Articles 60 and 61 of Regulation (EU, Euratom) No 966/2012 and with Article 40 of Delegated Regulation (EU) No 1268/2012. It shall also set out the following: (a) the requirements for EURAMETs contribution regarding the performance indicators set out in Annex II to Decision 2013/743/EU; (b) the requirements for EURAMETs contribution to the monitoring referred to in Annex III to Decision 2013/743/EU; (c) the specific performance indicators related to the functioning of EURAMET; (d) the requirements for EURAMET regarding the provision of information on administrative costs and on detailed figures concerning the implementation of EMPIR; (e) the arrangements regarding the provision of data necessary to ensure that the Commission is able to meet its dissemination and reporting obligations; (f) provisions for the publication of calls for proposals by EMPIR, in particular on the single portal for participants as well as through other Horizon 2020 electronic means of dissemination managed by the Commission. Article 8 Termination, reduction or suspension of the Unions financial contribution If EMPIR is not implemented or is implemented inadequately, partially or late, the Commission may terminate, proportionately reduce or suspend the Unions financial contribution in line with the actual implementation of EMPIR. If the Participating States do not contribute, contribute partially or late to the financing of EMPIR, the Commission may terminate, proportionately reduce or suspend the Unions financial contribution, taking into account the amount of funding allocated by the Participating States to implement EMPIR. Article 9 Ex-post audits 1. Ex-post audits of expenditure on indirect actions shall be carried out by EURAMET in accordance with Article 29 of Regulation (EU) No 1291/2013. 2. The Commission may decide to carry out itself the audits referred to in paragraph 1. In such cases, it shall do so in accordance with the applicable rules, in particular the provisions of Regulations (EU, Euratom) No 966/2012, (EU) No 1290/2013 and (EU) No 1291/2013. Article 10 Protection of the financial interests of the Union 1. The Commission shall take appropriate measures ensuring that, when actions financed under this Decision are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and, if irregularities are detected, by the recovery of the amounts wrongly paid and, where appropriate, by effective, proportionate and dissuasive administrative and financial penalties. 2. EURAMET shall grant Commission staff and other persons authorised by it, as well as the Court of Auditors, access to its sites and premises and to all the information, including information in electronic format, needed in order to conduct their audits. 3. The European Anti-Fraud Office (OLAF) may carry out investigations, including on-the-spot checks and inspections, in accordance with the provisions and procedures laid down in Council Regulation (Euratom, EC) No 2185/96 (10) and Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (11) and, with a view to establishing whether there has been fraud, corruption or any other illegal activity affecting the financial interests of the Union in connection with a grant agreement or grant decision or a contract funded in accordance with this Decision. 4. Contracts, grant agreements and grant decisions resulting from the implementation of this Decision shall contain provisions expressly empowering the Commission, EURAMET, the Court of Auditors and OLAF to conduct such audits and investigations, in accordance with their respective competences. 5. In implementing EMPIR, the Participating States shall take the legislative, regulatory, administrative and other measures necessary to protect the Unions financial interests, in particular, to ensure full recovery of any amounts due to the Union in accordance with Regulation (EU, Euratom) No 966/2012 and Delegated Regulation (EU) No 1268/2012. Article 11 Communication of information 1. At the request of the Commission, EURAMET shall send any information necessary for the preparation of the reports referred to in Article 12. 2. The Participating States shall submit to the Commission, through EURAMET, any information requested by the European Parliament, the Council or the Court of Auditors concerning the financial management of EMPIR. 3. The Commission shall include the information referred to in paragraph 2 of this Article in the reports referred to in Article 12. Article 12 Evaluation 1. By 30 June 2017, the Commission shall carry out, with the assistance of independent experts, an interim evaluation of EMPIR. The Commission shall prepare a report on that evaluation which includes the conclusions of the evaluation and observations by the Commission. The Commission shall send that report to the European Parliament and to the Council by 31 December 2017. The result of the interim evaluation of EMPIR shall be taken into account in the interim evaluation of Horizon 2020. 2. At the end of the Unions participation in EMPIR, but no later than 31 December 2024, the Commission shall conduct a final evaluation of EMPIR. The Commission shall prepare a report on that evaluation which is to include the results of that evaluation. The Commission shall send that report to the European Parliament and to the Council. Article 13 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 14 Addressees This Decision is addressed to the Member States. Done at Brussels, 15 May 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) Opinion of 10 December 2013 (not yet published in the Official Journal). (2) Position of the European Parliament of 15 April 2014 (not yet published in the Official Journal) and decision of the Council of 6 May 2014. (3) Regulation (EU) No 1291/2013 of the European Parliament and of the Council of 11 December 2013 establishing Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and repealing Decision No 1982/2006/EC (OJ L 347, 20.12.2013, p. 104). (4) Decision No 912/2009/EC of the European Parliament and of the Council of 16 September 2009 on the participation by the Community in a European metrology research and development programme undertaken by several Member States(OJ L 257, 30.9.2009, p. 12). (5) Decision No 1982/2006/EC of the European Parliament and of the Council of 18 December 2006 concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007-2013) (OJ L 412, 30.12.2006, p. 1). (6) Council Decision 2013/743/EU of 3 December 2013 establishing the specific programme implementing Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and repealing Decisions 2006/971/EC, 2006/972/EC, 2006/973/EC, 2006/974/EC and 2006/975/EC (OJ L 347, 20.12.2013, p. 965). (7) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298 of 26.10.2012, p.1). (8) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 (OJ L 362 of 31.12.2012, p. 1). (9) Regulation (EU) No 1290/2013 of the European Parliament and of the Council of 11 December 2013 laying down the rules for participation and dissemination in "Horizon 2020 - the Framework Programme for Research and Innovation (2014-2020)" and repealing Regulation (EC) No 1906/2006 (OJ L 347, 20.12.2013, p. 81). (10) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). (11) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). ANNEX I OBJECTIVES OF EMPIR EMPIR shall pursue the following general objectives: (a) provide appropriate, integrated and fit-for-purpose metrology solutions supporting innovation and industrial competitiveness, as well as measurement technologies addressing societal challenges such as health, environment and energy, including support to policy development and implementation; (b) create an integrated European Metrology Research system with critical mass and active engagement at regional, national, European and international level. ANNEX II INDIRECT ACTIONS SUPPORTED BY EMPIR 1. EMPIR may support the following indirect actions in the area of joint research and technological development: 1.1. scientific-technical actions supporting fundamental scientific metrology laying the basis for all successive steps including applied metrology research and development and metrology-related services; 1.2. metrology research to provide solutions for societal challenges focusing on contributions to energy, environment and health; 1.3. research in order to develop novel measurement instrumentation aiming at industrial take-up of metrological technologies to stimulate innovation in industry; 1.4. pre-normative and co-normative metrology research and development for priority documentary standards aiming to use the expertise of metrology institutes of the Participating States to support policy implementation and accelerate innovative products and services to market; 1.5. metrology capacity-building activities on different technological levels aiming to achieve a balanced and integrated metrology system in the Participating States, and enabling them to develop their scientific and technical capabilities in metrology. 2. EMPIR may support further actions for the dissemination and exploitation of results of metrology research. EMPIR may support other actions specifically addressing metrology institutes which have no or limited scientific capabilities, by supporting them in using other European Union, national or regional programmes for training and mobility, cross-border cooperation or investment in metrology infrastructure. 3. EMPIR may support organisation of networking activities to promote EMPIR and maximise its impact. 4. The indirect actions referred to in point 1 shall be carried out by NMIs and DIs according to the designation by the appropriate national authority. However, EMPIR shall encourage and support the participation of other entities in all calls launched by EMPIR. This approach is expected to result in around 15 % of the budget of EMPIR going to those entities. ANNEX III IMPLEMENTATION AND GOVERNANCE OF EMPIR I Role of EURAMET 1. EURAMET shall be responsible for implementing EMPIR, subject to Article 3. It shall manage the Unions financial contribution to EMPIR and shall be responsible for preparing and implementing the annual work plan, the organisations of calls for proposals, the handling of proposal evaluation and ranking and any other activities resulting from the annual work plan. EURAMET shall be responsible for grant management including signature of grant agreements, the receipt, allocation and monitoring of the use of the Unions financial contribution and payments to EMPIR participants in the selected projects. The monitoring of the Unions financial contribution shall cover all the activities of control and audit, ex-ante and/or ex-post control, necessary to carry out the tasks delegated to EURAMET by the Commission. Those activities shall aim to provide reasonable assurance as to the legality and regularity of the underlying transactions and the eligibility of the costs declared under grant agreements. 2. EURAMET may entrust to the Participating States certain administrative and logistical tasks in implementing EMPIR. II The organisational structure of EURAMET involved in implementing EMPIR 1. The General Assembly is the highest authority with respect to all EURAMET matters. The EMPIR Committee manages the programme within a framework defined by EURAMET, so that EURAMET can ensure that the programme as executed meets its objectives. The EMPIR Committee shall be composed of representatives of EURAMET members from the Participating States. The voting weights shall be calculated from the national commitments according to a square root rule. The EMPIR Committee shall take, in particular, decisions on the strategic research and innovation agenda, the planning of calls for proposals, the evaluation review procedure, the selection of the projects to be funded according to the ranking lists and the monitoring of progress of the funded projects. It shall adopt the annual work plan after obtaining approval from the Commission. The Commission shall have observer status in the meetings of the EMPIR Committee. However, the adoption of the annual work plan by the EMPIR Committee shall require the prior consent of the Commission. The EMPIR Committee shall invite the Commission to its meetings and shall send the Commission the relevant documents. The Commission may take part in the discussions of the EMPIR Committee. 2. The Chairperson of the EMPIR Committee and his or her deputy shall be elected by the EMPIR Committee. The Chairperson of the EMPIR Committee shall be one of the two Vice-chairpersons of EURAMET. The Chairperson of the EMPIR Committee shall represent EURAMET in matters related to EMPIR. 3. The Research Council shall be composed of high-level experts from industry, research, academia and international stakeholder organisations. It shall provide independent strategic advice on the annual work plan of EMPIR. The members of the Research Council shall be appointed by the EURAMET General Assembly. 4. The Secretariat of EURAMET providing general administrative support for EURAMET shall keep the bank accounts for EMPIR. 5. The Management support unit shall be established as part of the Secretariat of EURAMET and shall be responsible for the implementation and the day-to-day management of EMPIR.